Citation Nr: 0416775	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in June 2002.

In an August 13, 2003, statement the veteran was noted to 
have withdrawn from appellate status the issue of entitlement 
to a disability rating greater than 70 percent for post-
traumatic stress disorder(PTSD).  Accordingly, the issue on 
appeal is as stated on the title page.  


FINDINGS OF FACT

1.  Hepatitis C was not shown in active service or first 
manifested until many years following separation from active 
duty; hepatitis C is not associated with any identifiable 
underlying liver disease process, currently.  

2.  The probative and competent medical evidence fails to 
establish an etiologic link or nexus between hepatitis C and 
active duty.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty.  
38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1966 to 
December 1969.
He served in Vietnam.  His military occupational specialty 
was helicopter repairman.  

The veteran's service medical records and a November 1969 
physical examination report for separation from active duty 
are silent for hepatitis C.  A July 1966, service enlistment 
examination report shows the presence of a tattoo on the 
veteran's left hand.  Clinical evaluations of the skin in 
service and at service separation examination show no 
evidence of additional tattoos.  

In March 1991, the RO denied service connection for alcohol 
and substance abuse due to willful misconduct origin.  

The postservice medical evidence first demonstrates the 
presence of hepatitis C in approximately the early 1990's.  
Hepatitis A and Hepatitis B studies were negative.  It was 
noted that a drug screen in 1993 was positive for opiates.  

Subsequently dated VA medical records in the 1990's continue 
to show alcohol and drug dependency including cocaine as well 
as a history of hepatitis C.  

A September 2000 VA liver/gastrointestinal consultation 
report shows the veteran with a known diagnosis of hepatitis 
C for a number of years.  It was noted that he was 
asymptomatic.  Also, it was noted that the veteran was tested 
in August 2000 and found to be hepatitis C positive.  A 
significant history of polysubstance abuse, including 
intravenous drug use in the 1980's was reported.  He had no 
transfusion history.  It was noted that he had a number of 
tattoos in the 1970's.  

It was noted that the veteran was in the service from 1966 to 
1969 and extensively exposed to other people who were 
severely wounded and bloody.  He was not injured at the time.  
No history of acute hepatitis or jaundice was noted.  Final 
assessment was hepatitis C positive with intact synthetic and 
excretory liver function, mildly elevated transaminases over 
the last year.  

In October 2000 the veteran filed a claim of service 
connection for hepatitis C.

A June 2002 VA digestive examination report shows the veteran 
was diagnosed with hepatitis C in the 1990's.  He was seen at 
the VA Liver Clinic between 2000 and 2001.  He had not had a 
liver biopsy done.  He did undergo a vaccination series for 
hepatitis A and B the previous year.  It was noted that when 
he was previously seen at the VA Liver Clinic in September 
2000, he gave a history of alcohol abuse and intravenous drug 
use in the 1980's.  Also noted was a history of numerous 
tattoos as well as possible blood exposures while in combat 
in Vietnam.  He denied any current symptoms related to 
hepatitis.  

The medical examiner noted reviewing the medical evidence for 
hepatitis C risk factors.  It was noted that the veteran 
denied any history of organ transplantation or blood 
transfusion.  The veteran had three tattoos.  It was noted as 
history that his first tattoo was while he was in high school 
in 1965 on his left hand.  Thereafter, he obtained the other 
tattoos at a tattoo shop sometime in the early 1970's. 

The veteran denied any history of intravenous drug use on 
current questioning by the examiner.  He admitted to a  
history of snorting cocaine and using LSD and marijuana in 
the 1970's.  He noted working as a flight engineer on a 
helicopter in Vietnam and having contact with wounded and 
bloody soldiers.  He reported bandaging people.  He denied 
having any wounds or injuries.  He reported no history of 
acute hepatitis-like illness while in Vietnam.  He denied 
sharing razors or toothbrushes.  He denied any family history 
or history of sex partners with hepatitis.  The medical 
examiner noted that in a September 2001 progress note the 
veteran's primary care doctor noted the veteran reported 
intravenous drug use in the 1980's.  

Diagnosis was history of hepatitis C.  The medical examiner 
noted that the veteran had multiple risk factors for 
hepatitis C virus infection, including tattoos, one of which 
was homemade from the 1960's.  

Also, it was noted that the veteran had a history of 
polysubstance abuse with some conflicting information.  The 
veteran denied any history of intravenous drug use on the 
current examination; however it was noted that intravenous 
drug use was reported on at least two earlier dated treatment 
reports.  

It was noted that the veteran admitted to a history of 
snorting cocaine which is a known risk factor for hepatitis C 
infection.  Also, the examiner noted that the veteran had a 
history of alcoholism and that hepatitis C virus was known to 
be higher in alcoholics.  The examiner noted that the veteran 
was in contact with wounded soldiers in Vietnam.  Following a 
review of the examination findings and the veteran's claims 
file the medical examiner opined that the exact mechanism for 
hepatitis C virus cannot be determined.  

An April 2003 VA diabetes mellitus examination report shows 
the veteran reported a history of intravenous drug abuse 
until the 1970's or 1980's with cocaine, marijuana and LSD.  

In April 2003 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  The 
veteran essentially related hepatitis C to his exposure to 
the wounded soldiers in Vietnam.  


Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.303(a), 3.304 (2003). 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

The regulations also provide that compensation shall not be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs. 
38 U.S.C.A. § 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2).  
However, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in June 2002.

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
VA, upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004) U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that section 3.159(b)(1), 
explicitly, and section 5103(a), implicitly, require that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC 's statement 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA.  Further, section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).


Service Connection for hepatitis C

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein). 

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra. 

In this case, the veteran's service medical records are 
silent for hepatitis C.  The postservice medical evidence 
first demonstrating the presence of hepatitis C dates from 
approximately the early 1990's, many years following service 
separation.  Significantly, the Board notes that the 
veteran's hepatitis C has not been associated with any 
identifiable underlying liver disease process, currently.

The record shows that in June 2002, a VA medical specialist 
reviewed the examination findings and the veteran's claims 
file.  He reviewed the record for known risk factors of 
hepatitis C which included the veteran's homemade tattoo 
prior to service and tattoos at a tattoo shop following 
service separation.  Also, the medical examiner pointed out 
that the medical record shows the veteran reported a 
conflicting history of the usage of intravenous drug abuse 
from the 1970's.  While the medical examiner referred to the 
veteran's possible blood exposure in caring for wounded 
soldiers in Vietnam, the Board points out that the veteran 
essentially denied having open wounds or injuries in service.  
Importantly, the Board notes that following a longitudinal 
review of the evidence the VA medical examiner essentially 
opined that the exact mechanism of the veteran's hepatic C 
transmission cannot be determined without resort to 
speculation.  

Significantly, the Board points out that 38 C.F.R. § 3.102 
(2003) provides that service connection may not be based on a 
resort to speculation or even remote possibility.

The probative and relevant evidence of record forms a medical 
consensus that hepatitis C was not present in active service 
nor first manifested until many years following service 
separation and without any competent medical evidence of an 
etiologic link or nexus to active service.  In this regard, 
the Board notes that the veteran has not submitted any 
contradictory medical opinion based on a review of the 
pertinent medical record showing the onset of hepatitis C in 
service unrelated to willful misconduct origin. 

The only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App.  492, 494 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990). 









ORDER

Entitlement to service connection for hepatitis C is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



